MANNING, J.
One of the pleas filed by appellee, Camp-Bell, to the complaint of Dean in the Circuit Court, in effect, *374set forth what the chattels and services were that constituted the consideration, for which the promissory note sued on was given, and alleged that the contract for them was made-in reference to their value in Confederate treasury notes, the currency then in use as money, and upon the agreement or understanding that the note was to be paid with that currency. When, therefore, upon issue joined upon this plea, Campbell testified that at the time he executed and gave the note, there was no agreement or understanding that he should or might so pay it, the court did not err in allowing him to be further asked by his own counsel, for what things the note was given, and what was their value. The defendant ■ may have meant by what he had said that there was no express agreement or understanding; and his answers to the questions objected to would, doubtless, disclose whether that was his meaning or not. The note was dated December 13, 1862, and was to be paid on or before the first day of the next month, in the midst of the war, when (as we know) there was nothing else in circulation as money, except Confederate treasury notes. And if, in addition to that, it should appear as it did, that the things for which the note was given were of much less value in good money, than the price de- - fendant promised by the note to pay for them, no doubt would remain that the implied agreement and understanding' of the parties were, that the note should be paid in Confederate currency. There was no error in permitting the questions objected to, to be asked or in the charge given by the ■ court to the jury.—See Riddle v. Hill’s Administrator, 51 Ala. 224; Whitfield v. Riddle’s Administrator, 52 Ala. 467.
Let the judgment be affirmed.